Citation Nr: 0318829	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-07 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from July 1959 to March 
1970 and from November 1990 to September 1992.  The veteran 
also had service with the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence has 
not been submitted to reopen a claim for service connection 
for coronary artery disease, including hypertension.  

In July 2002, the Board found that new and material evidence 
had been submitted and the claim was reoepened.  It was then 
determined that additional development was necessary.  


REMAND

In December 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  At the 
same time, the Board undertook additional development of the 
issue on appeal pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  A VA medical opinion was obtained.  

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to issue written notification of the VCAA 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
has not had the opportunity to review the additional 
evidence.  Therefore, a remand in this case is now required 
for compliance with the notice provisions contained in the 
new law.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the of service connection 
for cardiovascular disease, including 
hypertension with consideration of the 
evidence added to the record since the 
most recent supplemental statement of the 
case.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on his claim since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




